     Case 1:20-cv-01038-DAD-BAM Document 29 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                          No. 1:20-cv-01038-DAD-BAM (PC)
12                          Plaintiff,
13            v.                                        ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RECONSIDERATION
14    SANTORO, et al.,
                                                        (Doc. No. 28)
15                          Defendants.
16

17           Plaintiff Guillermo Trujillo Cruz is a state prisoner who proceeded pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19           On September 21, 2020, the undersigned dismissed this action, without prejudice, due to

20   plaintiff’s failure to pay the filing fee and failure to obey a court order. (Doc. No. 15.) Judgment

21   was entered accordingly the same date. (Doc. No. 16.) Plaintiff appealed to the Ninth Circuit

22   Court of Appeals on December 15, 2020, (Doc. No. 17), and the appeal was dismissed on

23   February 16, 2021, (Doc. No. 20). The Ninth Circuit issued its mandate on March 11, 2021.

24   (Doc. No. 23.)

25           Currently before the court is plaintiff’s motion for rehearing under Federal Rule of Civil

26   Procedure 60(b), filed July 19, 2021. (Doc. No. 28.) The court construes the filing as a motion

27   for reconsideration.

28   /////
                                                        1
     Case 1:20-cv-01038-DAD-BAM Document 29 Filed 08/02/21 Page 2 of 2


 1          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 2   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 3   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 4   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

 5   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

 6   Fed. R. Civ. P. 60(b). Additionally, pursuant to this court’s Local Rules, when filing a motion for

 7   reconsideration of an order, a party must show “what new or different facts or circumstances are

 8   claimed to exist which did not exist or were not shown upon such prior motion, or what other

 9   grounds exist for the motion.” Local Rule 230(j).

10          Plaintiff’s motion challenges the court’s finding that he did not meet the imminent danger

11   exception to the three-strikes bar. (Doc. No. 28.) However, plaintiff has previously submitted

12   these arguments, and the court has reviewed and rejected them. (See Doc. No. 13.) Having

13   considered plaintiff’s moving papers, the court does not find that they support relief under Rule

14   60(b). The court does not find that plaintiff presented any new or different facts, circumstances,

15   or evidence such that reconsideration of the prior order and judgment would be appropriate.

16          Accordingly, plaintiff’s motion for reconsideration, (Doc. No. 28), is denied. This action

17   remains closed.

18   IT IS SO ORDERED.
19
        Dated:     July 31, 2021
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                         2
